SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2015 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . BRASKEM S.A. Corporate Taxpayer ID (CNPJ) 42.150.391/0001-70 Companies Registry (NIRE) 29.300.006.939 Publicly-Held Company MATERIAL FACT Braskem S.A. (“Company” or “Braskem”), in compliance with CVM Instruction 358/02, hereby announces to its shareholders and the market that it has become aware, in the context of statements in legal proceedings against third parties, of allegations against the company citing improper payments in exchange to its benefits in contracts with Petrobras. All payments and contracts between Braskem and Petrobras were conducted in accordance with legal requirements and approved with full transparency in compliance with the governance rules used by the Company. It is also important to note that feedstock prices used by Petrobras have never favored Braskem and have always been pegged to international price reference. Braskem will take all the necessary measures to elucidate the matter and will keep the market informed about its advancements. São Paulo, March 11, 2015. BRASKEM S.A.
